Per Curiam.
The submission is incomplete. The letter, Exhibit “ C,” is ambiguous and its true meaning is not stipulated. There is also no stipulation that the letter was the cause of the subtenants’ refusal to pay rent. Only by inference could such facts be found. The court may not draw inferences of fact from the facts within the stipulated case. (Dreiser v. Lane Co., 183 App. Div. 773.)
The submission should be dismissed.
McAvoy, Martin, O'Malley and Townley, JJ., concur; Finch, P. J., dissents.